— Judgment, Supreme Court, New York County (Robert Haft, J., at sentencing; Jeffrey M. Atlas, J., at suppression hearing), rendered October 14, 1987, convicting defendant, on his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him as a second violent felony offender to an indeterminate term of &V2 to 9 years imprisonment, unanimously affirmed.
By order of this Court entered May 10, 1990 [161 AD2d 370], this matter was remanded to the Supreme Court, on consent of the People, for a hearing on defendant’s motion to suppress a weapon recovered at the time of his arrest. Although originally scheduled to commence on June 6, 1990, the proceeding was delayed for six weeks, until July 24, 1990, at the People’s request. Testimony adduced by the People established that uniformed police officers observed defendant and a companion stalking a young woman in the Times Square area, and that when the officers attempted to make an inquiry, defendant fled. In the course of the ensuing chase, defendant threatened the officers with a revolver, which he then discarded, but which was recovered.
Defendant no longer contends that the seizure of the weapon was the result of unlawful police conduct. Instead, defendant now advances the theory that the several adjournments of the hearing, granted to the People, constituted an abuse of discretion on the part of the court necessitating a dismissal of the indictment. We find the delay herein to have been without prejudice to defendant. Concur — Kupferman, J. P., Milonas, Wallach and Smith, JJ.